
	
		I
		112th CONGRESS
		2d Session
		H. R. 6503
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Bilbray
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Agriculture and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote the development of renewable energy on certain
		  Federal land, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Clean Fuels Innovation Act of
			 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Programmatic environmental impact statements and land
				use planning on covered land.
					Sec. 4. Pilot program for development of renewable energy on
				public land and expansion of pilot program to covered land.
					Sec. 5. Royalties.
					Sec. 6. Disposition of royalty revenue.
					Sec. 7. Report and environmental impact analysis on development
				of renewable energy on military installations.
					Sec. 8. Study and report on mitigation banking.
				
			2.DefinitionsIn this title:
			(1)Covered
			 landThe term covered land means land that
			 is—
				(A)public land or National Forest System land;
			 and
				(B)not excluded from
			 the development of renewable energy under—
					(i)a final land use plan established under the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
					(ii)a final land and resource management plan
			 established under the Forest and Rangeland Renewable Resources Planning Act of
			 1974 (16 U.S.C. 1600 et seq.); or
					(iii)Federal law.
					(2)FundThe term Fund means the
			 Renewable Energy Resource Conservation Fund established under section
			 6(b).
			(3)Military
			 installationThe term military installation has the
			 meaning given such term in section 2801(c) of title 10, United States
			 Code.
			(4)Public
			 landThe term public land has the meaning given the
			 term public lands in section 103 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1702).
			(5)Renewable
			 energyThe term renewable energy means energy
			 derived from—
				(A)a renewable energy source (as defined in
			 section 2924 of title 10, United States Code); or
				(B)algae.
				(6)Secretary
			 concernedThe term Secretary concerned means—
				(A)the Secretary of
			 the Interior, with respect to public land; and
				(B)the Secretary of
			 Agriculture, with respect to National Forest System land.
				3.Programmatic
			 environmental impact statements and land use planning on covered land
			(a)Programmatic
			 environmental impact statements for public landNot later than
			 one year after the date of the enactment of this Act, the Secretary of the
			 Interior shall, with respect to public land—
				(1)complete the Programmatic Environmental
			 Impact Statement for Solar Energy Development in Six Southwestern States
			 (BLM/DES 10–59; DOE/EIS–0403) in accordance with the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) to analyze the potential impacts of
			 the development of renewable energy on such land and any amendments to the land
			 use plans in effect on such land on the date of the enactment of this Act
			 required for such development; and
				(2)after conducting the analysis under
			 paragraph (1), amend the land use plans referred to in such paragraph, as the
			 Secretary determines is appropriate.
				(b)Programmatic
			 environmental impact statements for National Forest System landNot later than two years after the date of
			 the enactment of this Act, the Secretary of Agriculture shall, with respect to
			 National Forest System land—
				(1)publish in the Federal Register a notice of
			 intent to prepare a programmatic environmental impact statement in accordance
			 with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to
			 analyze the potential impacts of the development of renewable energy on such
			 land and any amendments to the land use plans in effect on such land on the
			 date of the enactment of this Act required for such development; and
				(2)after conducting the analysis under
			 paragraph (1), amend the land use plans referred to in such paragraph, as the
			 Secretary determines is appropriate.
				(c)Effect on
			 processing applicationsThe requirement for completion of
			 programmatic environmental impact statements under this section shall not
			 result in any delay in processing or approving of applications for the
			 development of renewable energy on covered land.
			4.Pilot program for
			 development of renewable energy on public land and expansion of pilot program
			 to covered land
			(a)Pilot program on
			 selected public land
				(1)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of the Interior shall establish a renewable energy leasing pilot program under
			 which the Secretary conducts lease sales of certain sites located on covered
			 land administered by the Secretary for purposes of carrying out renewable
			 energy projects.
				(2)Selection of
			 sites on covered land
					(A)In
			 generalNot later than 90
			 days after the date the pilot program is established under paragraph (1), the
			 Secretary shall select from covered land administered by the Secretary two
			 sites for the development of renewable energy projects in each of the five
			 regional areas of the United States, as follows:
						(i)NortheastThe Northeast region, consisting of the
			 States of Connecticut, Delaware, Maine, Maryland, Massachusetts, New Hampshire,
			 New Jersey, New York, Pennsylvania, Rhode Island, and Vermont.
						(ii)SoutheastThe Southeast region, consisting of the
			 District of Columbia and the States of Alabama, Florida, Georgia, Mississippi,
			 North Carolina, South Carolina, Tennessee, Virginia, and West Virginia.
						(iii)CentralThe Central region, consisting of the
			 States of Arkansas, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana,
			 Michigan, Missouri, Nebraska, Ohio, and Wisconsin.
						(iv)SouthwestThe Southwest region, consisting of the
			 States of Arizona, California, Colorado, Hawaii, Nevada, New Mexico, Oklahoma,
			 and Texas.
						(v)NorthwestThe Northwest region, consisting of the
			 States of Alaska, Idaho, Minnesota, Montana, North Dakota, Oregon, South
			 Dakota, Utah, Washington, and Wyoming.
						(B)Site
			 selectionIn selecting sites under subparagraph (A), the
			 Secretary shall—
						(i)give
			 a preference to sites that the Secretary determines—
							(I)are likely to
			 attract a high level of renewable energy industry interest;
							(II)have a
			 comparatively low value for resources other than renewable energy; and
							(III)would serve as
			 models for the expansion of the pilot program to other locations if the program
			 is expanded under subsection (c);
							(ii)take into
			 consideration the value of the multiple resources of the covered land on which
			 such sites are located; and
						(iii)not select any
			 site for which a right-of-way for site testing or construction has been issued
			 under title V of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1761 et seq.).
						(3)Lease sales of
			 project sites
					(A)In
			 generalExcept as provided in paragraph (4)(B)(i), not later than
			 180 days after the date on which sites are selected under paragraph (2), the
			 Secretary shall offer each site for competitive leasing under such terms and
			 conditions as the Secretary requires.
					(B)BiddingBidding on a site offered for lease under
			 this subsection shall be—
						(i)limited to one
			 round;
						(ii)open only to bidders who—
							(I)submit a plan of
			 development for such site together with the bid; and
							(II)the Secretary
			 determines are qualified under subparagraph (C)(ii); and
							(iii)conducted using
			 a bidding system selected by the Secretary, including—
							(I)a
			 cash bonus bids system requiring payment of the royalty established under this
			 title;
							(II)a variable royalty bids system based on a
			 percentage of the gross proceeds from the sale of electricity produced from the
			 site offered for lease, except that the royalty shall not be less than the
			 royalty required under this title, together with a fixed cash bonus; or
							(III)such other
			 bidding system as ensures a fair return to the public consistent with the
			 royalty established under this title.
							(C)Bidder
			 qualificationsThe Secretary shall—
						(i)before conducting any lease sale under this
			 subsection, establish qualification requirements for bidders on a site offered
			 for lease that ensure that such bidders, with respect to renewable energy
			 projects—
							(I)are able to
			 expeditiously develop such a project on the site;
							(II)possess the
			 financial resources necessary to complete such a project;
							(III)possess
			 knowledge of the technology needed to complete such a project;
							(IV)meet the
			 eligibility requirements for leasing under the first section of the Mineral
			 Leasing Act (30 U.S.C. 181); and
							(V)possess such other
			 qualifications as the Secretary determines are necessary; and
							(ii)using the
			 requirements established under clause (i), determine whether a person is
			 qualified to be a bidder on a site offered for lease under this
			 subsection.
						(D)Credit for bid
			 preparation expendituresIn
			 the case of a site offered for lease under this subsection with respect to
			 which more than one bid is submitted on the date of the lease sale of such
			 site, the Secretary shall give credit to each person who submitted a bid with
			 respect to such site for expenditures such person incurred in the preparation
			 of such bid.
					(E)Fees, charges,
			 and commissionsSection 304
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1734) shall
			 apply to a bid submitted under this subsection.
					(4)Lease
			 terms
					(A)In
			 generalThe Secretary may establish such lease terms and
			 conditions, including the duration of the lease with respect to any site
			 offered for lease under this subsection.
					(B)Short-term
			 leases for data collectionIn carrying out this subsection, the
			 Secretary shall—
						(i)offer on a noncompetitive basis a
			 short-term lease on not less than one site selected under paragraph (2) for
			 purposes of data collection; and
						(ii)upon the
			 expiration of the short-term lease, offer on a competitive basis a long-term
			 lease, giving credit toward the bonus bid submitted with respect to the
			 long-term lease to the holder of the short-term lease for any qualified
			 expenditures made by such holder to collect data or to develop the site during
			 such short-term lease.
						(5)RevenuesSubject
			 to section 5, the Secretary may collect bonus bids, royalties, fees, or other
			 payments (except rental payments) with respect to sites offered for lease under
			 this subsection.
				(6)ReportNot later than 90 days after the date on
			 which the Secretary conducts the final lease sale under this subsection, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Natural Resources of the House of Representatives a
			 report on the results of each lease sale conducted under this subsection,
			 including—
					(A)the level of
			 competitive interest;
					(B)a summary of bids
			 and revenues received; and
					(C)any other factors
			 that may have impacted the lease sale.
					(7)Other
			 laws
					(A)Compliance with
			 land management and environmental lawsIn offering sites for
			 lease under this subsection, the Secretary shall comply with—
						(i)all
			 Federal laws applicable to public land or National Forest System land;
			 and
						(ii)Federal or State
			 environmental laws or any other relevant laws.
						(B)Applicability to
			 renewable energy projects under other Federal lawsNothing
			 in this subsection shall be construed so as to prohibit the Secretary from
			 issuing rights-of-way with respect to renewable energy projects in compliance
			 with other Federal laws and regulations in effect on the date of the enactment
			 of this Act.
					(8)Enforcement of
			 Federal land policy management
					(A)In
			 generalSections 302(c) and
			 303 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(c),
			 1733) shall apply to activities conducted on sites offered for lease under this
			 subsection.
					(B)Effect on
			 enforcement authority under other Federal lawNothing in this
			 subsection shall be construed so as to reduce or limit the enforcement
			 authority vested in the Secretary of the Interior or the Attorney General on
			 covered land under any other Federal law.
					(b)Temporary
			 extension of pilot programUntil final regulations are issued
			 under subsection (c)(4), the Secretary of the Interior shall continue to carry
			 out the pilot program under subsection (a) on the sites offered for lease under
			 such subsection. The Secretary may extend any lease issued for such sites under
			 subsection (a) under the same terms and conditions applicable to such lease on
			 the date of the lease sale as necessary until final regulations are issued
			 under subsection (c)(4) with respect to such sites.
			(c)Expansion of
			 pilot program to all covered land
				(1)Joint
			 determination requiredNot later than 5 years after the date of
			 the enactment of this Act, the Secretary of the Interior and the Secretary of
			 Agriculture shall jointly determine whether to expand the pilot program
			 established under subsection (a) to apply to all covered land, including sites
			 with respect to which leases were issued under subsection (a). In making such
			 determination, the Secretary of the Interior and the Secretary of Agriculture
			 shall—
					(A)take into
			 consideration the results of the pilot program;
					(B)consult
			 with—
						(i)the
			 heads of Federal agencies and relevant State agencies (including State fish and
			 wildlife agencies);
						(ii)interested
			 States, Indian tribes, and local governments;
						(iii)representatives of the renewable energy
			 industries;
						(iv)representatives of the environment,
			 conservation, and outdoor sporting communities; and
						(v)the
			 public; and
						(C)consider whether
			 such expansion—
						(i)provides an effective means of developing
			 renewable energy; and
						(ii)is
			 in the public interest.
						(2)Expansion
			 authorizedThe pilot program
			 shall be expanded only if the Secretary of the Interior and the Secretary of
			 Agriculture determined to expand the pilot program under paragraph (1).
				(3)Report on joint
			 determinationNot later than
			 60 days after making the determination under paragraph (1) to expand the pilot
			 program, the Secretary of the Interior and the Secretary of Agriculture shall
			 jointly submit to the Committee on Energy and Natural Resources of the Senate
			 and the Committee on Natural Resources of the House of Representatives a report
			 describing the basis and findings for the determination.
				(4)Regulations to
			 implement expansionNot later than one year after making a
			 determination to expand the pilot program under paragraph (1), the Secretary of
			 the Interior and the Secretary of Agriculture shall jointly issue final
			 regulations to implement such expansion on covered land.
				(5)Applicability of
			 provisions of pilot program to expanded program
					(A)In
			 generalExcept as provided in subparagraph (B), paragraphs (3),
			 (7), and (8) of subsection (a) shall apply to covered land offered for lease
			 under this subsection in the same manner as such paragraphs apply to sites
			 offered for lease under subsection (a), except that such paragraphs shall apply
			 as if the terms Secretary of the Interior and
			 Secretary read Secretary concerned.
					(B)Competitive
			 leasing not required under certain circumstancesThe requirement
			 under subsection (a)(3) that a lease be sold on a competitive basis shall not
			 apply to a lease issued under this subsection if the Secretary concerned
			 determines that—
						(i)no
			 competitive interest exists for the covered land offered for lease;
						(ii)the public interest would not be served by
			 the competitive issuance of a lease with respect to such covered land;
			 or
						(iii)the lease is for a purpose described in
			 paragraph (7)(A)(ii).
						(6)Payments
					(A)In
			 generalSubject to section 5,
			 the Secretary of the Interior and the Secretary of Agriculture shall jointly
			 establish fees, bonuses, or other payments (except rental payments) to ensure a
			 fair return to the United States for any lease issued under this
			 subsection.
					(B)Bonus
			 bidsThe Secretary concerned
			 may grant credit toward any bonus bid for a qualified expenditure by the holder
			 of a lease described in paragraph (7)(A)(ii) in any competitive lease sale held
			 for a long-term lease of the covered land that is the subject of the lease
			 described in such paragraph.
					(C)Readjustment
						(i)In
			 generalRoyalties and other terms and conditions of a lease
			 issued under this subsection shall be subject to readjustment—
							(I)on the date that
			 is 15 years after the date on which the lease is issued; and
							(II)every 10 years
			 thereafter.
							(ii)IndexingEffective on the first day of the first
			 month beginning after the date of enactment of this Act and each year
			 thereafter, the amount of royalties or other terms and conditions subject to
			 readjustment under clause (i) shall be adjusted to reflect changes for the
			 12-month period ending on the most recent date for which data are available in
			 the Consumer Price Index for All Urban Consumers published by the Bureau of
			 Labor Statistics of the Department of Labor.
						(7)Lease duration,
			 administration, and readjustment
					(A)Duration
						(i)In
			 generalExcept as provided in clause (ii), a lease issued under
			 this subsection shall be for—
							(I)an initial term of
			 25 years; and
							(II)any additional
			 period after the initial 25-year term during which electricity is being
			 produced annually in commercial quantities from the lease.
							(ii)Data collection
			 leasesIn the case of a lease
			 issued under this subsection for the placement and operation of a
			 meteorological or data collection facility or for the development or
			 demonstration of a new renewable energy technology, such lease shall have a
			 term of not more than 5 years.
						(B)AdministrationThe
			 Secretary of the Interior and the Secretary of Agriculture shall jointly
			 establish terms and conditions for the issuance, transfer, renewal, suspension,
			 and cancellation of a lease issued under this subsection.
					(C)Readjustment
			 provision requiredEach lease
			 issued under this subsection shall provide for readjustment in accordance with
			 subparagraph (A).
					(8)Surface-Disturbing
			 activitiesThe Secretary of
			 the Interior and the Secretary of Agriculture shall jointly issue regulations
			 regarding surface-disturbing activities conducted under any lease issued under
			 this subsection, including any reclamation and other actions necessary for the
			 conservation of surface resources.
				(9)Security
					(A)In
			 generalThe Secretary
			 concerned shall require that the holder of a lease issued under this
			 subsection—
						(i)furnish a surety
			 bond or other form of security, as prescribed by the Secretary;
						(ii)provide for the
			 reclamation and restoration of the covered land that is the subject of the
			 lease; and
						(iii)comply with such
			 other requirements as the Secretary considers necessary to protect the
			 interests of the public and the United States.
						(B)Periodic
			 reviewNot less frequently than once every 5 years, the Secretary
			 concerned shall conduct a review of the adequacy of the surety bond or other
			 form of security provided by the holder of a lease issued under this
			 subsection.
					5.Royalties
			(a)In
			 generalThe Secretary
			 concerned shall require as a term and condition of any lease issued under
			 section 4, the payment of a royalty. The Secretary of the Interior and the
			 Secretary of Agriculture shall establish such royalty pursuant to a joint
			 rulemaking that shall be a percentage of the gross proceeds from the sale of
			 electricity produced on covered land that is the subject of such lease at a
			 rate that—
				(1)encourages production of renewable
			 energy;
				(2)ensures a fair
			 return to the public comparable to the return that would be obtained on State
			 or private land; and
				(3)encourages the
			 maximum energy generation while disturbing the least quantity of covered land
			 and other natural resources, including water.
				(b)ConsiderationIn establishing the royalty under
			 subsection (a), the Secretary of the Interior and the Secretary of Agriculture
			 shall consider the relative capacity factors of the source of the renewable
			 energy.
			(c)Exclusive
			 payment on sale of electricityThe royalty under subsection (a) shall be
			 the only rent, royalty, or similar payment to the Federal Government required
			 with respect to the sale of electricity produced under a lease issued under
			 section 4.
			(d)Royalty
			 reliefThe Secretary
			 concerned may reduce the royalty rate established under subsection (a) if the
			 holder of a lease issued under this title shows by clear and convincing
			 evidence that—
				(1)collection of the
			 full royalty would unreasonably burden energy generation on covered land that
			 is the subject of the lease; and
				(2)the royalty
			 reduction is in the public interest.
				(e)Enforcement
				(1)Auditing
			 systemThe Secretary of the
			 Interior and the Secretary of Agriculture shall jointly establish a
			 comprehensive inspection, collection, fiscal, and production accounting and
			 auditing system—
					(A)to accurately
			 determine royalties, interest, fines, penalties, fees, deposits, and other
			 payments owed under this title; and
					(B)to collect and account for the payments in
			 a timely manner.
					(2)Applicability of
			 Federal Oil and Royalty Management ActThe provisions of the Federal Oil and Gas
			 Royalty Management Act of 1982 (30 U.S.C. 1701 et seq.) (including the civil
			 and criminal enforcement provisions of such Act) shall apply to leases issued
			 under this title with respect to renewable energy projects in the same manner
			 as such provisions apply to oil and gas leases.
				(f)Report on
			 royaltiesNot later than 5 years after the date of the enactment
			 of this Act and every 5 years thereafter, the Secretary of the Interior, in
			 consultation with the Secretary of Agriculture, shall submit to the Committee
			 on Energy and Natural Resources of the Senate and the Committee on Natural
			 Resources of the House of Representatives a report consisting of a review of
			 the collections and impacts of the royalties and fees collected under this
			 title, including—
				(1)the total revenues received (by category)
			 on an annual basis as royalties from renewable energy development and
			 production (specified by energy source) on covered land;
				(2)whether the revenues received from the
			 development of renewable energy development are comparable to the revenues
			 received for similar development on State or private land;
				(3)any impact on the development of renewable
			 energy development and production on covered land as a result of the royalties;
			 and
				(4)any recommendations with respect to changes
			 in Federal law (including regulations) relating to the amount or method of
			 collection (including auditing, compliance, and enforcement) of the
			 royalties.
				(g)RegulationsNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of the Interior and the Secretary of Agriculture shall jointly issue final
			 regulations to carry out this section.
			6.Disposition of
			 royalty revenue
			(a)Allocation of
			 revenueEffective beginning on the date of the enactment of this
			 Act, all amounts collected by the Secretary concerned as royalties or bonuses
			 under subsection (a)(5) or (c)(6) of section 4, shall be distributed as
			 follows:
				(1)Twenty-five percent shall be paid by the
			 Secretary of the Treasury to States within the boundaries of which the
			 royalties or bonuses are derived, to be allocated among such States based on
			 the percentage of covered land from which such royalties or bonuses are derived
			 in each State.
				(2)Twenty-five percent shall be paid by the
			 Secretary of the Treasury to the counties within the boundaries of which the
			 royalties or bonuses are derived, to be allocated among such counties based on
			 the percentage of covered land from which such royalties or bonuses are derived
			 in each county.
				(3)Twenty-five
			 percent shall be deposited in the Fund (established by subsection (b)).
				(4)For the period that begins on the date of
			 the enactment of this Act and ending on the date that is 15 years after the
			 date of the enactment of this Act, 15 percent shall be paid by the Secretary of
			 the Treasury directly to the State offices of the Bureau of Land Management in
			 States within the boundaries of which the royalties or bonuses are derived for
			 purposes of reducing the number of renewable energy permits that have not been
			 processed before the date of the enactment of this Act, to be allocated among
			 such State offices based on the percentage of covered land from which the
			 royalties or bonuses are derived in each State.
				(5)The remainder
			 shall be deposited into the general fund of the Treasury for purposes of
			 reducing the annual Federal budget deficit.
				(b)Renewable Energy
			 Resource Conservation Fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a Renewable Energy Resource
			 Conservation Fund to be administered by the Secretary of the Interior.
				(2)Use of
			 fundsThe Secretary shall use amounts in the Fund to make
			 payments to State agencies, Federal agencies, or other interested persons for
			 use for—
					(A)mitigating the impacts of renewable energy
			 on Federal land, including—
						(i)protecting fish
			 and wildlife corridors and other sensitive land; and
						(ii)restoring fish
			 and wildlife habitat; and
						(B)carrying out any activity authorized under
			 Public Law 88–578 (16 U.S.C. 460l–4 et seq.) in the State, except for the
			 acquisition of land, water, or interests therein within such State.
					(3)Availability of
			 amountsAmounts in the Fund shall be available for expenditure,
			 in accordance with this subsection, without further appropriation and without
			 fiscal year limitation.
				(4)Investment of
			 Fund
					(A)In
			 generalAny amounts deposited in the Fund shall earn interest in
			 an amount determined by the Secretary of the Treasury on the basis of the
			 current average market yield on outstanding marketable obligations of the
			 United States of comparable maturities.
					(B)UseAny
			 interest earned under subparagraph (A) may be expended in accordance with this
			 subsection.
					(c) Allocation for
			 permitting after expiration of 15-Year period
				(1)Certification by
			 SecretaryAt the end of the
			 15-year period described in subsection (a)(4), the Secretary shall certify
			 whether the State offices referred to in such subsection have adequately
			 reduced the renewable energy permitting backlog referred to in such
			 subsection.
				(2)Allocation after
			 certificationIf the Secretary certifies under paragraph (1)
			 that—
					(A)the State offices
			 referred to in such paragraph have not adequately reduced the backlog referred
			 to in such paragraph—
						(i)the
			 15-year period described in subsection (a)(4) shall be extended by an
			 additional 15-year period; and
						(ii)payments shall
			 continue to be made during that period as described in such subsection;
			 or
						(B)the State offices referred to in such
			 paragraph have adequately reduced such backlog—
						(i)two-thirds of the amount otherwise required
			 to be paid under subsection (a)(4) shall be added to the amount deposited in
			 the Fund established under subsection (b); and
						(ii)one-third of such amount shall be deposited
			 into the general fund of the Treasury for purposes of reducing the annual
			 Federal budget deficit.
						(d)Payments to
			 States and countiesAmounts
			 paid to States and counties under subsection (a) shall be used in a manner that
			 is consistent with section 35 of the Mineral Leasing Act (30 U.S.C.
			 191).
			7.Report and
			 environmental impact analysis on development of renewable energy on military
			 installations
			(a)ReportNot later than two years after the date of
			 the enactment of this Act, the Secretary of Defense, in consultation with the
			 Secretary of the Interior, shall submit to the Committee on Armed Services and
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Armed Services and the Committee on Energy and Natural Resources
			 of the Senate a report that—
				(1)identifies
			 locations on military installations in the United States that—
					(A)exhibit a high
			 potential for renewable energy production;
					(B)are disturbed or otherwise have a
			 comparatively low value for uses other than for renewable energy production;
			 and
					(C)could be developed for renewable energy
			 production in a manner consistent with all present and reasonably foreseeable
			 military training and operational missions and research, development, testing,
			 and evaluation requirements;
					(2)describes the actions necessary for the
			 administration of the development of commercial-scale renewable energy projects
			 on military installations in the United States, including the legal authorities
			 governing authorization for that use; and
				(3)makes
			 recommendations regarding—
					(A)necessary changes
			 to Federal law (including regulations) for the development of renewable energy
			 projects;
					(B)the legal
			 instruments available to carry out such development, including a lease,
			 contract, right-of-way, permit, or other form of authorization;
					(C)methods of
			 improving coordination among the Federal, State, and local agencies, if any,
			 involved in authorizing such development; and
					(D)the disposition of
			 revenues resulting from such development.
					(b)Environmental
			 impact analysisNot later than one year after the report is
			 submitted under subsection (a), the Secretary of Defense, in consultation with
			 the Secretary of the Interior, shall publish in the Federal Register a notice
			 of intent to prepare an environmental impact analysis to support the
			 development of renewable energy on the locations identified in the report
			 submitted under subsection (a) as suitable for renewable energy
			 production.
			8.Study and report
			 on mitigation banking
			(a)Study
				(1)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of the Interior and
			 the Secretary of Agriculture shall carry out a study to determine the
			 feasibility of carrying out a mitigation banking program on Federal land
			 administered by the Secretary of the Interior or the Secretary of Agriculture
			 for purposes of offsetting the impacts of renewable energy on such Federal
			 land.
				(2)ContentsThe
			 study under paragraph (1) shall—
					(A)identify areas in
			 which—
						(i)privately owned land is not available to
			 offset the impacts of renewable energy development on Federal land administered
			 by the Secretary of the Interior or the Secretary of Agriculture; or
						(ii)mitigation investments on such Federal land
			 are likely to provide greater conservation value for the impacts of renewable
			 energy development on such Federal land; and
						(B)examine—
						(i)the
			 effectiveness of laws (including regulations) and policies in effect on the
			 date of the enactment of this Act in facilitating the development of mitigation
			 banks;
						(ii)the
			 advantages and disadvantages of using mitigation banks on such Federal land to
			 mitigate impacts to natural resources on private land; and
						(iii)any changes in
			 Federal law (including regulations) or policy necessary to further develop a
			 Federal mitigation banking program.
						(b)Report to
			 CongressNot later than 18
			 months after the date of the enactment of this Act, the Secretary of the
			 Interior and the Secretary of Agriculture shall jointly submit to Congress a
			 report that includes—
				(1)the recommendations of the Secretary of the
			 Interior and the Secretary of Agriculture relating to—
					(A)the most effective system for Federal land
			 administered by the Secretary of the Interior or the Secretary of Agriculture
			 to meet the goals of facilitating the development of a mitigation banking
			 program on such Federal land; and
					(B)any change to
			 Federal law (including regulations) or policy necessary to address more
			 effectively the siting, development, and management of mitigation banking
			 programs on such Federal land to mitigate impacts to natural resources on
			 private land; and
					(2)any administrative
			 action to be taken by the Secretary of the Interior and the Secretary of
			 Agriculture in response to the recommendations.
				(c)Availability to
			 the publicNot later than 30
			 days after the date on which the report described in subsection (b) is
			 submitted to Congress, the Secretary of the Interior and the Secretary of
			 Agriculture shall make the results of the study available to the public.
			
